Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image acquisition controller in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites the limitation "then reverse-transformed into said reflex reduced images".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Blixt et al. (US 2013/0107214) in view of Agrawal et al. (US 9,866,820) in view of Kisacanin et al. (US 2008/0084499).
Regarding claim 16, Blixt et al. (hereinafter Blixt) discloses a method for acquiring images of a target area of a head of a user (Blixt, [0008], “provide a device for eye illumination and eye imaging”), said method comprising the steps of:
providing a first image sensor (Blixt, [0038], “a first camera 110”) and a second image sensor (Blixt, [0038], “a second camera 112”) separated from each other by at least five centimeters (Blixt, [0013], “the cameras should be separated by at least 70 mm”); 
providing at least one light source arranged to illuminate the target area (Blixt, [0038], “a reference illuminator 120”); 
acquiring a first image of said target area using said first image sensor and at least one of said at least one light source (Blixt, [0017], “Each camera is adapted to image at least one eye when illuminated by one or more reference illuminators”); 
acquiring a second image of said target area using said second image sensor and at least one of said at least one light source (Blixt, [0017], “Each camera is adapted to image at least one eye when illuminated by one or more reference illuminators”); preprocessing the first and second images (Blixt, [0011], “facilitates subsequent image processing”);
while Blixt teaches the first and second images; Blixt does not expressly discloses “performing a spatial transform at least one of said first and second images in order to compensate for different image acquisition angles”
Agrawal et al. (hereinafter Agrawal) discloses performing a spatial transform at least one of a first and second images in order to compensate for different image acquisition angles (Agrawal, col 11, 4-7, “The calibrating model or mappings can include transforms or adjustments to be made to an image captured by one or both of the cameras in order to reduce misalignment”. In addition, in col 11, 18-21, “For example, if one of the cameras is determined to be angled at 0.5 degrees with respect to the other camera, images captured by one of the cameras can be rotated by 0.5 degrees to align the images”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Agrawal’s calibrating mapping including transforms made to an image captured by one or both of the cameras to transform Blixt at least one of the first and second images. The motivation for doing so would have been providing ability to reduce misalignment.
Furthermore, while Blixt teaches the first and second images; Blixt as modified by Agrawal does not expressly disclose “at least partly removing undesired reflexes from the first and second images”;
Kisacanin et al. (hereinafter Kisacanin) discloses at least partly removing undesired reflexes from images (Kisacanin, [0047], “In FIG. 7A, the image of video frame 92 is generated with both an LED and the external sunlight illuminating the face of the subject driver. The image results in glare 74 and 75 and a shadow 77. In FIG. 7B, the glare and external energy are essentially removed by processing the images according to the image processing operation 230”. Remove reflection reads on removing undesired reflexes);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Kisacanin’s remove glare caused by external light sources in the tracking system, as taught by Blixt as modified by Agrawal, as it could be used to achieve the predictable result of removing undesired reflexes from the first and second images to form first and second reflex reduced images. The motivation for doing so would have been allowing for enhanced eye monitoring, and minimizing or eliminating glare that may result from reflection of light from a reflecting surface.
Regarding claim 17, Blixt as modified by Agrawal with the same motivation from claim 16 discloses based on intrinsic and extrinsic parameters of the image sensors (Agrawal, col 2, 37-42, “corresponding feature points can be normalized to remove or at least reduce the effect of one or more intrinsic camera characteristics, as may include focal length, principle point, etc. In this way, extrinsic camera characteristics between the camera such as rotation and translation can be updated to adjust for any misalignment between the cameras”).
Regarding claim 18, Blixt as modified by Agrawal with the same motivation from claim 16 discloses performed iteratively by adjusting one or several unknown parameters, until a correlation measure between the two images is maximized (Agrawal, col 14, 33-39, “steps 402-412 can be repeated until at least the number of feature points reaches the predetermined amount or range of feature points. In the situation where the number of feature points in the queue at least reaches the predetermined amount, the corresponding feature points in the queue can be used to determine 416 calibration parameters”).
Regarding claim 19, Blixt as modified by Agrawal with the same motivation from claim 16 discloses uses an estimation of a distance between each image sensor and the target area as a starting approximation (Agrawal, col 4, 9-14, “The offset of the cameras will cause the location of objects in each image to be slightly offset, where the amount of offset is a factor of the separation of the cameras and the distance from the cameras to the objects”).
Regarding claim 22, Blixt discloses one single light source (Blixt, Fig. 1).
Regarding claim 23, Blixt discloses a first light source and a second light source (Blixt, Fig. 2); Blixt as modified by Agrawal with the same motivation from claim 16 discloses said first image is acquired using said first light source, and said second image is acquired using said second light source (Agrawal, [0040], “L and R represent video frames when the left and right illuminators 20 and 30 are illuminated, respectively”).
Regarding claim 24, Blixt discloses said first image sensor and said second light source are located in a first location, and said second image sensor and said first light source are located in a second location (Blixt, Fig. 2).
Regarding claim 25, Blixt discloses track properties of said target area (Blixt, [0013], “the eye tracker is operable in a dual-camera mode, in which both cameras are active, which permits truly simultaneous acquisition of images in different illumination conditions”).
Regarding claim 26, Blixt discloses a system for acquiring images of a target area of a head of a user (Blixt, [0008], “provide a device for eye illumination and eye imaging”), said system comprising:
The functions recite in claim 26 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claims 27-30, claims 27-30 recite functions that are similar in scope to the method recited in claims 22-25 and therefore are rejected under the same rationale.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Blixt et al. (US 2013/0107214) in view of Agrawal et al. (US 9,866,820) in view of Kisacanin et al. (US 2008/0084499), as applied to claim 16, in further view of Blair (US 6,088,612).
Regarding claim 20, while Blixt as modified by Agrawal with the same motivation from claim 16 discloses the first image is spatially transformed (Agrawal, col 11, 4-7, “The calibrating model or mappings can include transforms or adjustments to be made to an image captured by one or both of the cameras in order to reduce misalignment”), the second image is spatially transformed (the second image is spatially transformed);
Though Blixt as modified by Agrawal and Kisacanin teaches reduce reflexes in images; Blixt as modified by Agrawal and Kisacanin does not expressly disclose “the first image used to reduce reflexes in the second image”;
Blair discloses a first image is used to reduce reflexes in a second image (Blair, col 11, 18-20, “removing glare region 222 from second digital image 220 and replacing it with non-glare region 223 from first digital image 212”).
Blair discloses the second image is used to reduce reflexed in the first image (Blair, col 11, 15-17, “removing glare region 220 from first digital image 212 and replacing it with non-glare region 221 from second digital image 220”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform Blixt as modified by Agrawal and Kisacanin’s reduce reflexes in the images using the concept of Blair’s removing glare function between a first image and a second image, as it could be used to achieve the predictable result of the first image is spatially transformed and used to reduce reflexes in the second image, while the second image is spatially transformed and used to reduce reflexed in the first image. The motivation for doing so would have been allowing removal of reflective glare from images.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Blixt et al. (US 2013/0107214) in view of Agrawal et al. (US 9,866,820) in view of Kisacanin et al. (US 2008/0084499), as applied to claim 16, in further view of Guralnick (US 6,532,008).
Regarding claim 21, Blixt as modified by Agrawal with the same motivation from claim 16 discloses the first and second images are each transformed (Agrawal, col 14, 55-58, “calibrating model can be used to adjust images acquired by the cameras based at least in part on the relationship between the cameras”); Blixt as modified by Agrawal and Kisacanin with the same motivation from claim 16 discloses compared with each other to provide a single reflex reduce image (Kiscanin, [0040], “The pixel-wise min operation processes the corresponding pixel in successive video image frames, switching between illumination of the first and second illuminators 20 and 30 which can be represented as follows: the result of the pixel-wise min operation I=min (L, R) is a new image I whose pixels are calculated”);
Though Blixt as modified by Agrawal and Kisacanin teaches said reflex reduced images; Blixt as modified by Agrawal and Kisacanin does not expressly disclose “reverse-transformed into said reflex reduced images”;
Guralnick discloses reverse-transformed into left image and right image (Guralnick, col 6, 40-46, “The ghost removal process 72 will be done on the right source image 68 and the left source image 66. The left compensated image that will come out of the ghost removal process 80 will be shown in. FIG. 16. The right compensated image that will come out of the ghost removal process 82 will be shown in FIG. 17”. The left compensated image and the right compensated image came out of the ghost removal process is considered reads on reverse-transform).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Guralnick’s left image and right image process function to generate Blixt as modified by Agrawal and Kisacanin’s left and right reflex reduced images, as it could be used to achieve the predictable result of the first and second images are each transformed and compared with each other to provide a single reflex reduce image, and said single reflex reduced image is then reverse-transformed into said reflex reduced images. The motivation for doing so would have been allowing a viewer sees a 3-D stereoscopic image of the left and right images with reduced cross image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612